Citation Nr: 1223567	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-15 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence was received in order to reopen a claim for service connection for tendonitis of the arm and joints.

2.  Entitlement to service connection for a psychiatric disorder, including secondary to migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1991 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for tendonitis of the arm and joints was previously denied in a rating decision that was dated in June 2003.  The Veteran was notified of this decision and her appellate rights, but she did not perfect a timely appeal from this decision.

2.  The evidence received since the June 2003 rating decision does not relate to an unestablished fact.


CONCLUSIONS OF LAW

1. The June 2003 rating decision denying entitlement to service connection for tendonitis of the arms and joints is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has not been received to reopen the claim of service connection for tendonitis of the arms and joints. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in May 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The May 2007 letter also explained that the Veteran's claim for tendonitis of the arms and joints had previously been denied, explained the reason for the prior denial, and explained the type of evidence that the Veteran needed to submit in order to successfully reopen her claim.  This case was most recently readjudicated in October 2011.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.   It was not necessary to provide a VA examination to the Veteran because her claim was not reopened.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened). 

New and Material Evidence

In a June 2003 rating decision, VA denied entitlement to service connection for the Veteran's tendonitis of the arm and joints because the evidence did not show that this disorder was related to her military service.  The evidence considered at that time included her service treatment records, records from Kaiser Permanente, and VA outpatient clinic records.  The Veteran was scheduled for a VA examination in connection with her claim but she did not attend the examination.  The Veteran did not timely file a notice of disagreement with this decision, which then became final.  38 U.S.C.A. § 7105.  Hence, the Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

Evidence received since the June 2003 rating decision largely consists of VA treatment records.  These do not show a diagnosis of tendonitis of any joint and they do not relate any arm or joint problem to service.  They show that the Veteran was diagnosed with right carpal tunnel syndrome but nothing in the records submitted since June 2003 indicates that this disorder is related to the incident of tendonitis noted in the Veteran's service treatment records.  Other evidence received since the June 2003 rating decision does not pertain to an arm or joint disorder.  While the evidence is new, it is not material because it does not relate to an unestablished fact; it does not show that the Veteran currently has tendonitis or any other arm or joint problem that may be related to her service. 

Since no new and material evidence was received, the claim for service connection for tendonitis of the arms and joints is not reopened.

Because appellant has not fulfilled her threshold burden of submitting new and material evidence to reopen her claim, the benefit of the doubt doctrine cannot be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467   (1993). 


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for tendonitis of the arms and joints is not reopened.



REMAND

The Veteran contends that she has a psychiatric disorder that was aggravated by her military service or her service connected migraine headaches.  

VA treatment records indicate that the Veteran is diagnosed variously with bipolar disorder, major depressive disorder, and adjustment disorder.  In a May 2005 written statement the Veteran indicated that she felt she had a mental illness since she was a teenager and that it got worse in the military after boot camp, the birth of her son, and a tumultuous relationship with her son's father during service.  She reported that she had bouts of anxiety and depression in service but she did not tell anyone because she did not want to be discharged.  

The Veteran is competent to report that she felt anxious and depressed in service and that these feelings intensified after boot camp, the birth of her son, and relationship problems that she experienced in service.  While VA treatment records reference numerous post-service stressors, she continued to reference past problems with her son and her son's father.  It therefore cannot be concluded from the available evidence that the Veteran's service definitely had no impact on her current psychiatric condition.

For these reasons, the Veteran should be afforded a VA psychiatric examination to determine whether the Veteran currently has any psychiatric disorder that was caused or aggravated by her military service.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the other needed development herein, more recent treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that she identify all treatment that he received for her psychiatric disorder since January 2011.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder.  The examiner must review the claims file, this remand, and Virtual VA in conjunction with the examination.  The examiner must specifically state the date range of the medical records reviewed on Virtual VA.  If a psychiatric disorder is diagnosed, the examiner must opine whether it at least as likely as not, i.e., is there a 50/50 chance that the disorder had its onset during service or was caused by service.  If the examiner determines that a diagnosed psychiatric disorder clearly and unmistakably preexisted service, he or she must opine whether it was aggravated, i.e., made permanently made worse by service.  

If any diagnosed psychiatric disorder is found not to be due to service, the examiner must then opine whether it is at least as likely as not that the disorder is caused or aggravated by her migraine headaches.  If the examiner is unable to provide the requested opinions without resort to undue speculation, then he or she should explain why this is the case.  A complete explanatory rationale must be provided for any opinion offered. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  If an examination is not accomplished because the Veteran fails to report for examination, a copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim. 38 C.F.R. § 3.655 (2011).

4.  After the development requested has been completed, the AMC/RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.  

5.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to her, she and her representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


